Title: From Thomas Jefferson to Bernard Peyton, 29 August 1822
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Aug. 29. 22.
I find that in my letter of Yesterday I omitted to notice the paragraph in yours which promised me a visit from judge Greene and yourself. nothing can give me greater pleasure than such a visit. altho not personally acquainted with the judge, I have been taught to revere him for every good quality, and to consider him as one of the sheet anchors of our republican bank. I shall be at home all September, & ready to recieve the visit with distinguished Welcome. present me to him with all respect, and accept for yourself the assurance of my affectionate esteem.Th: Jefferson[note on PoC  by TJ:] wrote P.S. for 3. bundles 150℔ spike-ironn by 1st waggon.